 1   David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 6
     Attorney for Plaintiff, TIMOTHY N. JOHNSON
 7
                    IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE DISTRICT OF NEVADA
 9
                                   )          Case No. 2:18-cv-00876-KJD-NJK
10   TIMOTHY N. JOHNSON,           )
                                   )
11
                                   )
                     Plaintiff,    )
                                   )          STIPULATION AND ORDER
12   v.                                       DISMISSING ACTION WITH
                                   )          PREJUDICE
13
                                   )
     THE CBE GROUP, INC. D/B/A CBE )
14   GROUP,                        )
                                   )
                     Defendant.    )
15

16
           Plaintiff TIMOTHY N. JOHNSON and Defendant THE CBE GROUP, INC.
17
     D/B/A CBE GROUP hereby stipulate and agree that the above-entitled action shall
18
     …
19
     …
20
     …
21
     …
22
     …
23
     …
24
     …
25   …
26
                                        Page 1 of 2
27

28
 1   be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).Each
 2   party shall bear its own attorney's fees, and costs of suit.
 3          Dated:              December 18, 2018
 4

 5

 6
      By:                                         By:
      /s/David H. Krieger, Esq.                   /s/Trevor Waite, Esq.
 7
      David H. Krieger, Esq.                      Trevor Waite, Esq.
 8    Nevada Bar No. 9086                         Nevada Bar No. 13779
      HAINES & KRIEGER, LLC                       ALVERSON, TAYLOR,
 9
      8985 S. Eastern Avenue                      MORTENSEN & SANDERS
10    Suite 350                                   6605 Grand Montecito Parkway
      Henderson, Nevada 89123                     Suite 200
11    Attorney for Plaintiff                      Las Vegas, NV 89149
12
                                                  Attorney for Defendant

13

14
                                            ORDER
15

16                                            IT IS SO ORDERED
17

18                                            ____________________________
                                              UNITED STATES DISTRICT JUDGE
19
                                                          December 19, 2018
                                              DATED: ____________________
20

21

22

23

24

25

26
                                            Page 2 of 2
27

28
